UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6924



MARIO BALLARD,

                                              Plaintiff - Appellant,

          versus


CHIEF OF FBI; CHIEF OF VIRGINIA STATE POLICE;
CHIEF WARDEN, Red Onion State Prison,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-926-3)


Submitted: August 26, 2004                 Decided:   September 3, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mario Ballard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mario     Ballard   appeals      the   district     court’s   order

accepting the recommendation of the magistrate judge and denying

relief on Ballard’s civil action under 28 U.S.C. § 1915(e)(2)(B)

(2000).   We have reviewed the record and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal on the reasoning of

the district court.      See Ballard v. Chief of FBI, No. CA-03-926-3

(E.D. Va. May 18, 2004).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and     argument   would    not    aid   the

decisional process.

                                                                       DISMISSED




                                     - 2 -